Case 1:19-cv-24013-DPG Document 25 Entered on FLSD Docket 04/29/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-cv-24013-DPG

  ROBERT DOYLE, individually and on
  behalf of all others similarly situated,

         Plaintiff,

  vs.

  FLORIDA HEALTH SOLUTION, CORP.,
  a Florida Corporation,

        Defendant.
  _____________________________________/

                DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY
               IN SUPPORT OF MOTION TO DISMISS OR STAY [ECF NO. 20]

         Defendant Florida Health Solution, Corp. (“Florida Health”), by counsel, notifies the Court

  of the following supplemental authority in support of its Motion to Dismiss First Amended

  Complaint, or Alternatively, to Stay Proceedings Pending the U.S. Supreme Court’s Decision in

  Barr v. Am. Assoc. of Political Consultants [“Motion”; ECF No. 20]: Lacy v. Comcast Cable

  Communications, LLC, No. 19-cv-05007-RBL, 2020 WL 2041755 (W.D. Wash. April 28, 2020),

  a copy of which is attached hereto as Exhibit A.

         Courts around the country, like Lacy, continue to stay putative class actions brought

  pursuant to the Telephone Consumer Protection Act (“TCPA”) based on allegations of the use of

  an automatic telephone dialing system or an artificial or prerecorded voice – like this case –

  pending the outcome of the U.S. Supreme Court’s decision in Barr (as advocated for by Florida

  Health in the Motion). In Lacy, the Court “join[ed] the other district courts that have briefly stayed

  TCPA cases pending the U.S. Supreme Court’s decision in [Barr],” and in so doing, noted the

  following:


                                                    1
Case 1:19-cv-24013-DPG Document 25 Entered on FLSD Docket 04/29/2020 Page 2 of 2



     •   A decision in Barr is expected this term, and “the Supreme Court’s actions in scheduling

         oral argument in Barr “despite the Coronavirus pandemic… suggest[s] that a stay would

         be brief.” Lacy, 2020 WL 2041755, at *2.

     •   Barr will “provide useful guidance” to the issues at hand. Id.

     •   The Court was “unpersuaded by [plaintiff’s] arguments that a short stay would cause him

         substantial harm” because plaintiff and the class are not “in a position needing immediate

         relief,” but “[i]n contrast, if a stay was denied but [Barr] struck down the automated-call

         restriction, [defendant] could end up needlessly spending time and money.” Id.

  Date: April 29, 2020                                Respectfully submitted,

                                                      AKERMAN LLP
                                                      Three Brickell City Centre
                                                      98 Southeast Seventh Street, Suite 1100
                                                      Miami, Florida 33131
                                                      Tel: (305) 374-5600
                                                      Fax: (305) 374-5095

                                                      /s/ Jeffrey B. Pertnoy
                                                      Jeffrey B. Pertnoy (FBN 91939)
                                                      jeffrey.pertnoy@akerman.com
                                                      Lawrence D. Silverman (FBN 7160)
                                                      lawrence.silverman@akerman.com




                                                  2
